                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WESLEY A. CLEAVER,

                  Plaintiff,                             8:18CV512

      vs.
                                               MEMORANDUM AND ORDER
UNION PACIFIC RAILROAD
COMPANY,

                  Defendant.



      On July 31, 2019, the defendant, Union Pacific Railroad Company (“Union
Pacific”) moved for summary judgment on all claims filed by the plaintiff, Wesley
A. Cleaver (“Cleaver”). (Filing No. 15). In support of its motion, Union Pacific
relies on Cleaver’s deemed admissions to requests for admissions served by
Union Pacific and argues that based on those admissions, Union Pacific is
entitled to judgment as a matter of law. (Filing No. 16). Cleaver filed no evidence
opposing the motion for summary judgment. Instead, Cleaver objects and moves
to withdraw the deemed admissions, (Filing No. 18). Cleaver seeks to replace
those deemed admissions with a proposed response denying each request.
(Filing No. 18-1). Cleaver has offered no evidence in support of the denials within
his proposed amended response.

      For the reasons stated below, Cleaver’s motion (Filing No. 18), will be
denied.
                           STATEMENT OF FACTS


      Cleaver’s FELA action was filed in this court on October 26, 2018. (Filing
No. 1). Cleaver was a trackman and heavy equipment operator for Union Pacific.
The complaint alleges exposure to toxins while working for Union Pacific caused
or contributed to Cleaver’s development of Non-Hodgkin’s lymphoma. (Id.)


      Cleaver’s complaint was served on December 5, 2018 (Filing No. 6);
Union Pacific’s answer was filed on January 31, 2019. (Filing No. 7). The court
entered an initial scheduling order on February 6, 2019. Under that order,
Cleaver’s mandatory disclosures were due on March 18, 2019. (Filing No. 10).


      Union Pacific served requests for admissions on Plaintiff’s counsel on
March 19, 2019. (Filing No. 11; Filing No. 17, at CM/ECF p. 5). The requests
asked Cleaver to admit:

      ➢ Cleaver's exposure to:
         • diesel fuel (Request No. 1),
         • diesel exhaust (Request No. 2),
         • diesel fumes (Request No. 3),
         • benzene (Request No. 4),
         • herbicides (Request No. 5),
         • creosote (Request No. 6), and/or
         • asbestos fibers (Request No. 7),
         during his employment with Union Pacific did not cause or contribute to
         his non-Hodgkin’s lymphoma.

      ➢ Union Pacific:
         • provided Cleaver with a reasonably safe place in which to work as


                                          2
            required by the Federal Employers Liability Act, (Request No. 8);
         • acted reasonably to minimize or eliminate Cleaver's exposure to
            toxic materials and carcinogens, (Request No. 9);
         • took reasonable steps to warn Cleaver of the risks of exposure to
            potential carcinogens, (Request No. 10);
         • made reasonable efforts to monitor the levels of exposure of Cleaver
            to potential carcinogens, (Request No. 11); and
         • provided Cleaver with protective equipment designed to reasonably
            protect him from exposure to toxic materials and carcinogens,
            (Request No. 12).

      ➢ There are no known causes of mantle cell lymphoma, (Request No.
         13).

(Filing No. 17, at CM/ECF pp. 6-9).


      Under the case progression order entered on April 12, 2019, (Filing No.
12), Cleaver’s expert witness disclosures are due on February 4, 2020, with
Defendant’s due on April 8, 2020. The discovery deadline is June 5, 2020, and
the dispositive and Daubert motion deadline is July 24, 2020. (Filing No. 12).


      Union Pacific moved for summary judgment on July 31, 2019. (Filing No.
15). In response, on August 20, 2019 (the deadline for responding to the
summary judgment motion), Cleaver moved to withdraw or amend the deemed
admissions to the requests for admissions. (Filing No. 18). Prior to filing this
motion, Plaintiff’s counsel had never responded to the requests for admissions.
(Filing No. 17, at CM/ECF p. 3, ¶ 5).


      In support of the motion to withdraw or amend the deemed admissions,

                                        3
Cleaver has offered a verified copy of the responses to requests for admissions
Cleaver intends to file if afforded the opportunity to do so. As to Request 1,
Cleaver’s proposed response denies the allegation, citing to an attached article
titled “Diesel Exhaust and Cancer.” (See Filing No. 18-1 at CM/ECF pp. 6-12). As
to Requests 2, 3, and 4, Cleaver’s proposed response denies the allegations,
citing to an attached 2007 article titled Benzene Exposure and Risk of Non-
Hodgkin Lymphoma. (See Filing No. 18-1 at CM/ECF pp. 14-21). As to Request
5, Cleaver’s proposed response denies the allegation, citing to an attached 2000
article titled Non-Hodgkin's Lymphoma and Occupational Exposure to Chemicals
in Canada. See (Filing No. 18-1 at CM/ECF pp. 23-27). Cleaver’s proposed
response denies Request 6 with no supporting attached article.


      As to Request 7, Cleaver withdrew his allegation that asbestos caused his
Non-Hodgkin’s lymphoma and then denied that request as moot. As to Requests
8 through 13, Cleaver responds with the single word, “Denied,” providing no
explanation or evidence supporting that response. (See Filing No. 18-1 at
CM/ECF pp. 2-3).

                                      ANALYSIS

      Under Rule 36, a party may serve on the opposing party “a written request
to admit, for purposes of the pending action only, the truth of any matters within
the scope of Rule 26(b)(1) relating to: (A) facts, the application of law to fact, or
opinions about either; and (B) the genuineness of any described documents.”
Fed. R. Civ. P. 36(a)(1). The responding party may admit the request, deny it,
state that the party lacks the ability to admit or deny it after a reasonable
investigation, or object to it. Fed. R. Civ. P. 36(a)(4-5).


      A request served under Rule 36 “is admitted unless, within 30 days after
being served, the party to whom the request is directed serves on the requesting

                                           4
party a written answer or objection addressed to the matter and signed by the
party or its attorney.” Fed. R. Civ. P. 36(a)(3). Since Cleaver failed to respond to
Union Pacific’s requests for admissions within 30 days, by operation of Rule
36(a)(3), those requests are deemed admitted by Cleaver. Plaintiff’s counsel now
seeks to withdraw the deemed admissions and request leave to file Cleaver’s
proposed denial to Union Pacific’s requests for admissions, (Filing No. 18-1),
arguing:

      Defendant’s requests for admissions included matters that go to the
      ultimate issues in this case and, if unanswered, may prove fatal to
      Plaintiff’s claim. . . . Plaintiff should be permitted to amend her
      admissions pursuant to Fed. R. Civ. P. 36(b) as it is in the interests
      of this Court and justice as a whole to permit Plaintiff’s claims to be
      tried on their merits rather than a discovery error.

(Filing No. 19, at CM/ECF p. 2).


      Federal Rule of Civil Procedure 36(b) states:

      Effect of an Admission; Withdrawing or Amending It. A matter
      admitted under this rule is conclusively established unless the court,
      on motion, permits the admission to be withdrawn or amended.
      Subject to Rule 16(e), the court may permit withdrawal or
      amendment if it would promote the presentation of the merits of the
      action and if the court is not persuaded that it would prejudice the
      requesting party in maintaining or defending the action on the merits.
      An admission under this rule is not an admission for any other
      purpose and cannot be used against the party in any other
      proceeding.

Fed. R. Civ. P. 36(b).


      When determining whether a party may withdraw or amend responses to
requests for admissions, the court must consider: 1) whether permitting the
amendment or withdrawal of an admission would promote the movant's ability to


                                         5
have the case heard and decided on its merits, and 2) the prejudice to the party
opposing withdrawal or amendment of a prior admission. F.D.I.C. v. Prusia, 18
F.3d 637, 640 (8th Cir.1994) (interpreting Rule 36(b)). The court does not focus
on, and the moving party need not present, evidence of excusable neglect. Id.
However, relief under Rule 36(b) remains discretionary. Therefore, “the final
inquiry is whether the court will exercise its discretion to permit the amended
admission.” Atmosphere Hosp. Mgmt., LLC, v. Shiba Investments, Inc., No. 5:13-
CV-05040-KES, 2015 WL 6872551, at *6 (D.S.D. Nov. 9, 2015).

      Rule 36(b) provides that a court “may” permit withdrawal or
      amendment of an admission if the two-factor analysis is met. Courts
      analyzing this issue have explained that “[b]ecause the language of
      the Rule is permissive, the court is not required to make an
      exception to Rule 36 even if both the merits and prejudice issues cut
      in favor of the party seeking exception to the rule.

Atmosphere Hosp. Mgmt., 2015 WL 6872551, at *6 (quoting Donovan v. Carls
Drug Co., Inc., 703 F.2d 650, 652 (2d Cir.1983)) (collecting cases).


      The Rule changes of December 2015 clarified the parties’ respective
responsibilities with respect to discovery. Under Rule 1, the parties themselves
must, along with the court, work to assure the just, orderly, inexpensive, and
expeditious progression of cases. Rule 26(b)(1) outlines the proportionality
analysis applicable to the discovery process, and all parties should provide
information relevant to the proportionality assessment consistent with their ability
to do so. Rule 26(b)(1), Committee Notes on Rules—2015 Amendment. As
applied to Rule 36(b), the moving party will typically be responsible for explaining
how withdrawal or amendment of deemed admissions will promote a ruling on
the merits, with the non-moving party bearing the burden of showing how it will
be prejudiced if the deemed admissions are withdrawn.



                                         6
      Plaintiff’s counsel argues this case cannot be decided on the merits if the
deemed admissions are not withdrawn. Cleaver further argues Union Pacific will
not be prejudiced by withdrawal of the deemed admissions; that sufficient time
remains before the pretrial conference to complete discovery and defend this
case on the merits. See also, Quasias v. Schwan Food Co., 596 F.3d 947, 951
(8th Cir. 2010). Union Pacific concedes that Cleaver’s deemed admissions wholly
support their motion for summary judgment, thereby eliminating presentation of
the facts at trial. And it does not argue that it will be unable to prepare for trial if
the admissions are withdrawn.


      Upon review of the record, the court finds Union Pacific will not be
prejudiced if Cleaver’s deemed admissions are withdrawn and replaced by
denials. The fact that Union Pacific has already moved for summary judgment, or
that withdrawal of the admissions will inconvenience Union Pacific by requiring it
to defend against Cleaver’s claims, does not provide a sufficient showing of
prejudice. Prusia, 18 F.3d at 640. Prejudice is demonstrated with evidence of the
difficulties a party would encounter in meeting case progression deadlines and
trial settings if the previously deemed admissions are suddenly withdrawn or
amended, e.g., the unavailability of key witnesses, or the inability or
unreasonableness of securing experts and/or performing discovery on the topics
deemed admitted.


      In this case, the expert witness deadline is five months away, and the
discovery deadline is still over seven months away. Union Pacific has not and
cannot show it will be prejudiced if it must now defend against the statements
previously deemed admitted by Cleaver’s failure to timely respond to requests for
admissions.


      Turning to the first prong of the Rule 36(b) inquiry, the court must decide

                                           7
whether the deemed admissions will negate a decision on the merits. The court
notes that had Cleaver timely responded to Union Pacific’s requests, its
proposed response, (Filing No. 18-1), is likely a sufficient response to the
requests for admissions. But that is not the issue before me.


      “In considering whether the presentation of the merits will be improved by
permitting an admission to be revised, courts have generally sought to determine
whether the admission is contrary to the record of the case.” Coca-Cola Bottling
Co. of Shreveport v. Coca-Cola Co., 123 F.R.D. 97, 103 (D. Del. 1988). Where,
as here, no timely response to requests for admissions is served, the court must
decide whether allowing the deemed admission under Rule 26(a)(3) to stand will
result in an unjust departure from resolution on the merits; whether based on
facts existing and known by the responding party when the answers were due,
recent factual changes, or post-answer discovery of new information, denying the
right to correct a prior admission (deemed or otherwise) will undermine the goal
of resolving the case based on truthful information.


      “Permitting the amendment of responses to a request for admissions is in
the interests of justice if the record demonstrates that the ‘admitted’ facts are
contrary to the actual facts.” Prusia, 18 F.3d at 641. “Although an admission
should ordinarily be binding on the party who made it, there must be room in rare
cases for a different result, as when an admission no longer is true because of
changed circumstances or through honest error a party has made an improvident
admission.” § 2264 Use and Effect of Admissions, 8B Fed. Prac. & Proc. Civ. §
2264 (3d ed.). See, Prusia, supra. (reversing the district court’s denial of a motion
to amend admissions where the facts of record showed the admissions were
inaccurate and denying leave to withdraw and amend those admissions
permitted the non-moving party to evade his otherwise undisputed liability on four
promissory notes).

                                         8
      Where the moving party fails to show the deemed admissions are untrue,
courts have denied the motion to withdraw those admissions for failure to show
the admissions will prejudice the right to a ruling on the merits. Le v. Cheesecake
Factory Restaurants Inc., No. 06-20006, 2007 WL 715260, at *3 (5th Cir. Mar. 6,
2007) (affirming the court’s denial of a motion to withdraw deemed admissions
where the moving party failed to present any fact-specific argument or
information showing that the deemed admission was untrue); Hautala v.
Progressive Direct Ins. Co., No. CIV.08-5003-JLV, 2010 WL 1812555, at *11
(D.S.D. May 3, 2010) (denying withdrawal of deemed admissions where the
moving party failed to prove the first prong of Prusia by failing to present
evidence showing the deemed admitted facts were contrary to the actual facts);
Centrifugal Acquisition Corp. v. Moon, 267 F.R.D. 240, 241 (E.D. Wis. 2010)
(denying withdrawal of deemed admissions where evidence of record showed
the admissions were true); Sharif v. Wellness Int'l Network, Ltd., No. 3:05-CV-
1367-B, 2007 WL 9711725, at *3 (N.D. Tex. May 7, 2007) (denying a motion to
withdraw deemed admissions where the plaintiff offered conclusory statements,
such as these “central facts go to the core of Defendants' liability,” but failed to
offer any evidence that the admissions were untrue and therefore contrary to
presentation of the case on the merits); Branch Banking & Tr. Co. v. Deutz-Allis
Corp., 120 F.R.D. 655, 658 (E.D.N.C. 1988) (denying withdrawal of admission
where the moving party presented no evidence showing the prior admission was
inaccurate).


      In the absence of any showing by Cleaver that its deemed admissions are
untrue, those admissions are considered accurate factual statements for the
purpose of deciding Cleaver’s claims against Union Pacific on the merits. Here,
as to Requests 8 through 12, Cleaver’s proposed responses merely state
“Denied.” There is no evidence offered to support Cleaver’s proposed response;

                                         9
specifically, Cleaver offers no evidence that Union Pacific failed to:

      • provide Cleaver with a reasonably safe place to work (Request 8);
      • minimize or eliminate Cleaver's exposure to toxic materials and
         carcinogens (Request 9);
      • warn Cleaver of the risks of exposure to potential carcinogens (Request
         10);
      • monitor the levels of Cleaver’s exposure to potential carcinogens
         (Request 11), and/or
      • supply to Cleaver protective equipment designed to reasonably protect
         him from exposure to toxic materials and carcinogens (Request 12).


      Five months passed between filing Cleaver’s complaint in this forum and
serving the requests for admissions. By filing the federal complaint, Cleaver and
its counsel certify that the factual contentions within the complaint “have
evidentiary support or, if specifically so identified, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery.” Fed.
R. Civ. P. 11(b)(3). Neither Cleaver’s complaint nor the record before this court
identify any allegations within the complaint for which discovery is needed before
evidentiary support is available. So, at the time the complaint was filed, Cleaver
was certifying that it already possessed that evidence. Yet, it offers no evidence
showing the deemed admissions are untrue or inaccurate. Cleaver has failed to
show the deemed admissions in Requests 8 through 12 should be withdrawn in
favor of deciding this case on the merits.


      Requests for Admissions 1 through 6, identify chemicals and state
Cleaver’s exposure to those chemicals during his employment with Union Pacific
caused or contributed to his Non-Hodgkin’s lymphoma. In support of Cleaver’s
proposed response denying request 1, Cleaver attaches a document titled Diesel

                                         10
Exhaust and Cancer which states:

      Studies have also looked for links to blood system cancers such as
      lymphomas and leukemias (including childhood leukemia). While
      some studies have found possible links, others have not. More
      research is needed to show if diesel exhaust exposure is linked to
      any of these other cancers.

(Filing No. 18-1, at CM/ECF p. 9).


      The second article, Benzene Exposure and Risk of Non-Hodgkin
Lymphoma, begins by noting that benzene “is a widely recognized cause of
leukemia, but its association with non-Hodgkin lymphoma (NHL) is less clear.”
(Filing No. 18-1, at CM/ECF p. 14). The article explains, however, that “[g]iven
the association of benzene with disorders of the bone marrow and blood, and the
ability of the chemical to produce chromosomal and genetic changes important to
NHL induction, it is plausible that benzene is a specific solvent associated with
NHL.” (Filing No. 18-1, at CM/ECF p. 14). Based upon 43 case studies, the
article states there is evidence of an association between occupational benzene
exposure and NHL. (Filing No. 18-1, at CM/ECF p. 20).


      The third article, Non-Hodgkin's Lymphoma and Occupational Exposure to
Chemicals in Canada, finds “an increased risk of NHL among males exposed to
benzidine, mineral, cutting, or lubricating oil, pesticides, and herbicides.” (Filing
No. 18-1, at CM/ECF p. 23).


      Assuming the above-referenced articles are admissible for the purposes of
the pending motion, they do not provide evidence that Cleaver’s exposure to
diesel fuel (Request No. 1), diesel exhaust (Request No. 2), diesel fumes
(Request No. 3), benzene (Request No. 4), herbicides (Request No. 5), and
creosote (Request No. 6) during his railroad employment caused or contributed

                                         11
to his Non-Hodgkin’s lymphoma.1 Cleaver has filed no evidence explaining his
job at Union Pacific, or whether, when, how, and to what extent Cleaver was
exposed to any of the chemicals listed in the requests for admissions.2 The
articles attached to Cleaver’s proposed amended response to the railroad’s
requests for admissions do not refute the veracity of the deemed admissions in
Requests 1 through 6. Cleaver has therefore failed to prove the deemed
admissions to Requests 1 through 6 must be withdrawn in favor of a ruling on the
merits.


      Finally, Request No. 13 states “There are no known causes of mantle cell
lymphoma.”3 Cleaver cites no articles or evidence in support of this statement,
and the articles attached to his proposed amended response to the requests for
admissions do not mention mantle cell lymphoma. Cleaver offers nothing to
contradict the deemed admission of Request 13. Cleaver has therefore failed to
prove the Request 13 admission must be withdrawn in favor of a ruling on the
merits.


Even assuming Cleaver had proved both prongs of the Rule 36(b) analysis, the


1
 The court notes that under the FELA, the question is whether railroad’s negligence, no
matter how slight, “caused or contributed to” the worker’s injury. Whether a particular
chemical exposure caused or contributed to the worker’s injury is a wholly different
question.

2
  The court recognizes that Cleaver’s expert witness deadline is February 4, 2020. It did
not anticipate Cleaver would file an early disclosure of that report in support of the
motion for leave to withdraw the deemed admissions. But by filing this case, Cleaver
certifies that it has evidence to support the claims. Certainly, that evidence would
include some explanation of Cleaver’s job and that he was, in fact, exposed to the
chemicals identified in Cleaver’s complaint and in Requests 1 through 6.

3
  Cleaver was diagnosed with mantle cell lymphoma, (Filing No. 17, at CM/ECF p. 12), a
type of non-Hodgkin's lymphoma. https://www.webmd.com/cancer/lymphoma/mantle-
cell-lymphoma#1.

                                           12
court retains discretion to deny Cleaver’s motion to withdraw its deemed
admissions. While Plaintiff’s counsel argues this court cannot consider his
excuses and reasons (or complete lack thereof) for failing to timely respond to
requests for admissions, (Filing No. 19, at CM/ECF p. 3), Rule 36(b) permits, but
does not mandate leave to withdraw when both prongs of the Rule are met.
Atmosphere Hosp. Mgmt., 2015 WL 6872551, at *6. If withdrawal or amendment
of Cleaver’s deemed admissions would promote the presentation of the merits of
the action and would not prejudice Union Pacific’s ability to defend this case, “the
court may” (not “shall”) grant leave to withdraw the deemed admissions. Fed. R.
Civ. P. 36(b) (emphasis added).


       Plaintiff’s counsel offers no explanation for failing to comply with discovery
deadlines—as to both the requests for admissions at issue, and more broadly, as
to the numerous toxic tort cases Plaintiff’s counsel has filed against Union Pacific
on behalf of railroad employees. As Union Pacific argues, “the failure to respond
to discovery in a timely manner has been a recurrent problem in these
consolidated cases and evidences a lack of diligence in prosecuting this case. . .
.” (Filing No. 21, at CM/ECF p. 2). The “recurrent problem[s]” referenced by
Union Pacific’s counsel are substantial and necessitated an in-court hearing with
Plaintiff’s   counsel   during   which   the   repeated   delays,   oversights,   and
noncompliance with the rules and court-ordered deadlines were outlined by the
undersigned magistrate judge on the record. (Filing No. 25, audio file). See also,
Rhone v. Union Pacific Railroad Co., 8:18cv597, Filing No. 24, at CM/ECF p. 5 n.
2).


       The court has repeatedly advised Plaintiff’s counsel that the toxic tort
cases he has filed against Union Pacific, including this one, must be litigated in a
timely fashion. Yet, faced with the deemed admissions in this case, he provides
only a cursory argument and no supporting evidence. Against that backdrop, and

                                          13
with no explanation offered by Plaintiff’s counsel for another failure to comply
with court deadlines, the undersigned magistrate judge will not reward his failure
to timely respond to requests for admissions, and his failure to present evidence
explaining why the statements within Requests 1-13 are untrue, by permitting
withdrawal of Cleaver’s deemed admissions.


      Accordingly,


      IT IS ORDERED that the plaintiff’s motion to withdraw the deemed
admissions, and for leave to file an amended response denying each of Union
Pacific’s requests for admissions, (Filing No. 18), is denied.

      October 9, 2019.                        BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                         14
